


110 HR 3251 IH: Medicare Safe Needle Disposal Coverage

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3251
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Ferguson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVII of the Social Security Act to provide
		  for coverage, as supplies associated with the injection of insulin, of home
		  needle removal, decontamination and disposal devices and the disposal of
		  needles and syringes through a sharps-by-mail or similar program under part D
		  of the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Safe Needle Disposal Coverage
			 Act of 2007.
		2.Coverage of home
			 needle removal, decontamination and disposal devices and disposal of needles
			 and syringes through a sharps-by-mail or similar program under medicare part
			 D
			(a)In
			 generalSection 1860D–2(e)(1)(B) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(1)(B)) is amended by inserting after regulations of
			 the Secretary the following: and including devices approved for
			 home use by the Food and Drug Administration for the safe and effective
			 removal, decontamination and disposal of needles and the disposal of needles
			 and syringes through a sharps-by-mail or similar program as medically
			 appropriate based on volume of usage.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2008.
			
